Citation Nr: 0111844	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left (minor) navicular bone fracture residuals, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1976.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 

rating decision of the Montgomery, Alabama, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's service-connected left (minor) navicular bone 
fracture residuals.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  


REMAND

The veteran asserts that the record supports assignment of an 
increased disability evaluation for his left navicular bone 
fracture residuals.  A September 1998 Department of Veterans 
Affairs (VA) orthopedic evaluation notes that the veteran 
exhibited radiological evidence consistent with healed left 
scaphoid fracture residuals and left wrist degenerative joint 
disease.  An impression of possible left carpal tunnel 
syndrome was advanced.  At his most recent VA examination for 
compensation purposes conducted in July 1999, the veteran was 
diagnosed with post-fracture degenerative joint disease of 
the left navicular bone with loss of function due to pain.  A 
July 1999 VA X-ray study of the left wrist revealed findings 
consistent with an old scaphoid fracture and suggestive of 
osteonecrosis.  An October 1999 VA electromyographic 
evaluation showed electrophysiological findings indicative of 
left carpal tunnel syndrome.  In support of his claim, the 
veteran submitted a January 2000 treatment record from Morton 
S. Rickless, M.D.  The treatment record conveys that the 
veteran was seen upon complaints of left wrist pain, 
swelling, and limitation of motion.  Left wrist X-ray studies 
were reported to reveal nonunion of the scaphoid with a 
collapsed wrist and arthritis at multiple levels.  Dr. 
Rickless commented that the veteran's only treatment option 
was a left wrist fusion.  The veteran was going to think 
about the surgery and return to the doctor's office.  

Clinical documentation pertaining to Dr. Rickless' treatment 
of the veteran has not been requested for incorporation into 
the record.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  


In reviewing the clinical documentation of record, the Board 
observes that it reflects an apparent increase in severity of 
the veteran's left navicular bone fracture residuals since 
the July 1999 VA examination for compensation purposes.  The 
Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination would be helpful in 
resolving the issues raised by the instant appeal.  

In reviewing claims wherein a veteran sought an increased 
evaluation for a musculoskeletal disability, the Court has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO may not have considered the applicability 
of 38 C.F.R. § 4.40 (2000) to the evaluations of the 
veteran's left wrist disability.  Accordingly, this matter is 
REMANDED for the following action:  

1.  The RO should request that the 
veteran provide information as to all 
treatment of his left navicular bone 
fracture residuals after 1998 including 
the names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Morton S. Rickless, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  


2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, after May 
1999, including that provided at the 
Birmingham, Alabama, VA Medical Center 
and the Anniston, Alabama, VA medical 
facility, be forwarded for incorporation 
into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the nature and severity of the 
veteran's left navicular bone fracture 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If 
left carpal tunnel syndrome and/or 
osteonecrosis are diagnosed, the examiner 
should express an opinion as to whether 
the disorders are components or otherwise 
etiologically related to the veteran's 
service-connected left navicular bone 
fracture residuals.  The claims file 
should be made available to the examiner 
for review.  The examination report 
should reflect that such a review was 
conducted.  The veteran is advised that 
if he fails to report for such 
examination without good cause, his claim 
for increase shall be denied.  38 C.F.R. 
§ 3.655 (2000).


5.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his left (minor) 
navicular bone fracture residuals with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



 		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


